Citation Nr: 0021942	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for service-connected cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In December 1996 and 
September 1999, the Board remanded the veteran's claim to the 
RO for further evidentiary development.


REMAND

In December 1996, the Board remanded the veteran's claim for 
further development.  Such development included affording the 
veteran a VA examination to assess the current severity of 
his cardiovascular disability.  The veteran underwent a VA 
fee-basis examination in May 1997 and the case was returned 
to the Board.  However, effective January 12, 1998, during 
the pendency of the veteran's appeal, the regulations 
regarding rating disabilities of the cardiovascular system 
were amended.  See 38 C.F.R. § 4.104 (1999).  The September 
1999 remand was essentially to obtain examination findings as 
to the level of metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness or syncope developed, 
that were necessary for evaluation under the revised 
regulations.  

VA fee-based examinations were performed in November and 
December 1999.  Review of the reports from those 
examinations, however, shows that the examiner did not comply 
with the directives specified by the Board, including the 
request to provide an assessment of the level of METs at 
which dyspnea, fatigue, angina, dizziness or syncope 
developed.  The examiner noted that the veteran became 
appropriately fatigued and dyspneic during a December 1999 
stress echocardiogram test, but did not provide the level of 
METs at which the veteran was fatigued and dyspneic.  The 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999) has stated 
that a remand is necessary when the directives contained in a 
Board remand have not been followed.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board regrets the further delay in an ultimate resolution 
of the veteran's case.  However, in order to ensure full 
compliance with VA's duty to assist, and in the interest of 
due process and fairness, an adequate medical record must be 
achieved. 
Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. Then, the RO should arrange for a VA 
examination of the veteran by a 
cardiologist to ascertain the current 
severity of the veteran's service-
connected cardiovascular disability.  
The examiner should perform any 
testing necessary to provide an 
assessment of the veteran's condition, 
including testing to determine the 
level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
develop.  The examiner should note 
from what, if any, activities the 
veteran is precluded due to his 
service-connected cardiovascular 
disability.  A complete rationale 
should be provided for any opinions 
proffered.  The claims file, and a 
copy of this remand, should be made 
available to and reviewed by the 
examiner prior to examination.

3. Then, the RO should review the 
examination report to ensure that it 
is in full compliance with this 
remand, including all of the requested 
findings and opinions.  If not, the 
report should be returned to the 
examiner for corrective action.

4. Then, the RO should undertake any 
other indicated development and 
readjudicate the claim for an 
evaluation in excess of 30 percent for 
service-connected cardiovascular 
disability.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


